ALLOWANCE
Reasons for allowance
The following is an examiner’s statement of reasons for allowance: 
Independent claims 1, 9, and 20, when considered as a whole, in light of the specification, are allowable over the prior art of record.  For example, Tesch teaches at least “receive a set of message inputs including an emoticon… process the emoticon…into a multimedia message as a personalized message comprising media content portions (e.g., video/image/audio content segments) to then communicate to a recipient device” (e.g. in paragraphs 214, 221-223, 251, and 258) and the “personalized message comprising media content portions (e.g., video/image/audio content segments) to then communicate to a recipient device… user…can set the classifications…a genre or theme… transmitted to a recipient, such as via a text multimedia message or other electronic means… retrieved and played back” (e.g. in paragraphs 214, 223, and 365) and Williams teaches at least “recipient then has the option of selecting the indicator 404, (for example, to download [serve] the multimedia content), in the message bubble 402 to [serve] the…clip… clicking” (e.g. in paragraphs 22, 26-28, and 31-34 and figures 2A-2B and 4), but the references do not specifically teach receive, from the user, a request to modify the personalized media [that is selected by the matching of media genre]; in response to the request, modify the personalized media, the modifying including creating a multimedia content based on the personalized media; receive, from the user, a request to exchange the multimedia content with at least one recipient; and exchange the multimedia content with the at least one recipient by sending the clickable image to the at least one recipient.  Lehtiniemi, Kii, etc., alone or in combination, also do not teach the combination of features as recited in the claims; therefore, the independent claims are allowable over the prior art. 
The dependent claims further add limitations to the allowable subject matter of the corresponding independent claims; thus are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM WONG whose telephone number is (571)270-1399.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAVITA STANLEY can be reached on (571)272-8352.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/W.W/Examiner, Art Unit 2176                                                                                                                                                                                                        09/11/2021

/KAVITA STANLEY/Supervisory Patent Examiner, Art Unit 2176